Title: To George Washington from James Anderson, 25 February 1799
From: Anderson, James
To: Washington, George

 

Mount Vernon 25 Feby 1799

Received



Bu.

Bu. lb.



1798 Novr
122 by Measure
And by Weight
109  15 p. Bu. 8/2
53



139 by  do 
And by  do 
127  25 p. do
56


1799 Feby 16
177 by  do 
And by  do 
163   1 p. do 8/6
55



438

399 41



from Doctor David Stewart Three hundred & ninety nine Bushels & 41/60 lb. of white wheat, weighing p. measured Bushel as stated in the Margin above, And that there are to be Deducted from the price of each Bushel 2d p. pound for every pound that this wheat does weigh less than 58 lb. p. Bushel.
And that Doctor Stewart shall have the same price paid Him whenever He shall call for the Money, that either Messrs Rickets & Newton, or Mr William Hartshorne does pay on that day for wheat of the like quality, and weight as the above Men[tione]d wheat is, And it is hereby understood that it is the Cash price by which I am to be thus regulated, It is also understood as it was particularly agreed upon, that Doctor Stewart Shall discount whatever is the Customary freight paid for bringing wheat from His Estate near George Town, to the Port of Alex[and]ria as I took away this wheat from His Landing, Witness my hand date as above for His Excellency General Washington.

Jas Anderson

